DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 24 includes the transitional phrase "consisting essentially of."  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention.  MPEP 2111.03.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP 2111.03.  
A review of the specification and claims fails to turn up an indication of what the basic and novel characteristics actually are.  Therefore, for the purposes of examination, the phrase “consisting essentially of" will be construed to be equivalent to “comprising.” 

Claim Objections
Claim 21 is objected to because of the following informalities:  "Claim 1 that" should read "Claim 1, that".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 26, claim 26 recites the limitation "the surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-9, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Hammer et al. (US 2015/0203946 A1), hereinafter Hammer. 

Regarding claims 1-6, 22, 24 and 25, Hammer teaches a steel (alloy) in weight percent (Ex S6 [0055] Table 1; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I) of the composition shown in the below table.


Cl. 1 wt%
Cl. 2 wt%
Cl. 3 wt.%
Cl. 4 wt.%
Cl. 5 wt.%
Cl. 6 wt%
Cl. 24
wt%
Cls. 22, 25 wt%
Hammer Ex S6 Tb 1 
Cr
0.5-9

2-3



0.5-9

1.5+
C
0.15-0.5





0.15-0.5

0.49
Mn
0<Mn≤1.5





0<Mn≤1.5
≤1.4
0.41
Si
0.5-2
0.6-1.5




0.5-2

1.5
Fe
balance





balance

Remainder




0-5




0.01
N




≤0.01

≤0.01

*
Mo


Cl. 6 one or more of these
≤1
≤1

^
B



≤0.01
≤0.01

^
Ni



≤1
≤1

0.61
Nb



≤0.5
≤0.5

^
V



≤0.5
≤0.5

0.1

+Cr example value rounds to 2 as required by claim 3, meeting the claimed accuracy as a prior art specific example in the claimed range

*N, no N is mentioned in the entirety of Hammer, therefore it is presumed to be absent, or approaching 0%

^The rest of the composition is specifically described or listed as “remainder iron and unavoidable impurities”; therefore Nb, B and Mo are not present in example 6 (Table 1)

Regarding claims 7 and 8, Hammer teaches each claim limitation of claims 1-6, as discussed above, and Hammer further teaches the steel is in coil ([0052]) that has a microstructure of bainite, residual austenite, ferrite and martensite ([0025]).

Regarding claim 9, Hammer teaches each claim limitation of claims 1-8, as discussed above, Hammer does not specifically teach subjected to a quench and partitioning process.  However, these are product by process limitations, which are limited by and defined by the process, and the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is alternately rejected under 35 U.S.C. 103 and claims 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (US 2015/0203946 A1), hereinafter Hammer.

Regarding claim 3, Hammer teaches each claim limitation of claim 1, as discussed above and further teaches the Cr value of up to 2 ([0027]).  It would have been obvious to one of ordinary skill in the art to increase the value of Cr to 2wt% as it is a result-effective variable (MPEP 2144.05 II B).  The motivation for adjusting it would have been to ensure sufficient Cr to enhance the formation of bainite ([0040]).

Regarding claim 21, Hammer teaches each claim limitation of claim 1, as discussed above and further teaches Al can be 0 weight % ([0013]-[0016]). It would have been obvious to one of ordinary skill in the art to decrease the amount of aluminum in the example applied to claim 1, as it is a result-effective variable (MPEP 2144.05 II B).  The motivation for adjusting it would have that it is only optionally required as a replacement for part of the Si, which is already 

Regarding claims 23 and 26, Hammer teaches each claim limitation of claims 1 and 24, as discussed above and further teaches the composition comprises Cr and Si (Table 1; Example 6) where the slabs have a thickness of 2.0 mm ([0057]). Hammer does not specifically teach an oxide layer on the surface of the alloy composition after a hot forming process that has a thickness of 10 micrometers or less.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention that any layer formed of the alloy into oxide would be the same or less thickness than the total steel slab, in this case the layer would be 2.0 microns or less ([0057]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  However, these are product by process limitations, which are limited by and defined by the process, where the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Hammer teaches an identical alloy to that claimed by applicant would react the same way as the alloy of applicant when hot formed.  Further, this is an extremely broad process step, which render the claim broadly interpretable.

Response to Arguments
Applicant’s arguments and claim amendments, filed December 23, 2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.SC.102 and 103 have been fully considered and are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784